Citation Nr: 1535214	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a right wrist disability prior to November 19, 2013, and a disability rating in excess of 70 percent for a right wrist disability since November 19, 2013.  


REPRESENTATION

Appellant represented by:	Margaret "Peggy" Matthews, Agent


ATTORNEY FOR THE BOARD

Rachel Costello, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The veteran served on active duty from March 1953 to March 1961.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


FINDING OF FACT

For the entire period on appeal, the Veteran's right wrist disability manifested in a fixed position with pain, reduced grip strength, and loss of use of the hand.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for a right wrist disability has been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214-5125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A May 2008 letter informed him of the evidence needed to substantiate a claim for a higher rating.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's right wrist disability in June 2008, August 2010, and November 2014 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's right wrist disability was initially evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5214.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5214 applies to ankylosis of the wrist.  Diagnostic Code 5214 provides the following ratings for a major extremity: 30 percent for favorable ankylosis in 20 degrees to 30 degrees dorsiflexion; 40 percent for ankylosis in any other position except favorable; and 50 percent for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  Diagnostic Code 5214 notes that extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a.  Normal range of motion for the wrist is 80 degrees palmar flexion and 70 degrees dorsiflexion.  38 C.F.R. § 4.71, Plate I.

The Veteran filed a claim for increase in April 2008.  In a December 2014 rating decision, the RO increased the Veteran's right wrist disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5125, which provides for a 70 percent disability rating, effective November 19, 2013, for the loss of use of the major hand.

An April 2007 VA treatment record notes range of motion measurements were as followed: extension 0-20 degrees; flexion 0-5 degrees; ulnar deviation 0-20 degrees; and radial deviation 0-5 degrees.  Grip strength was 20#.  The report further notes that the Veteran reported right wrist pain and wrist/hand function becoming progressively worse.  He presented with decreased functional range of motion, slightly decreased wrist strength, and significantly decreased hand grip strength.  

The Veteran was afforded a VA examination in June 2008.  The Veteran reported he was unable to lift heavy objects.  Examination of the right wrist revealed weakness, tenderness, and the Veteran reported pain when using his hand.  Range of motion measurements were as followed: extension to 40 degrees, with pain at 35 degrees; palmar flexion to 20 degrees, with pain at 15 degrees; radial deviation to 5 degrees, with pain at 2 degrees; and ulnar deviation to 25 degrees, with pain at 20 degrees.  The examiner further found joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, and lack of endurance; pain had the major functional impact.  The examiner found no change in the VA established diagnosis of status post fracture right carpal navicular with degenerative arthritis.  

A January 2010 VA treatment record notes the Veteran's range of motion was as followed: extension to 10 degrees; flexion to 10 degrees; and radial and ulnar deviation to 0/15 degrees.  Right grip strength was 20#.  The Veteran reported that occasionally, he was unable to make a fist.  The report further noted the Veteran had significantly impaired range of motion and strength.  

A February 2010 VA treatment record notes the Veteran's range of motion was as followed: extension to 25 degrees; flexion to 15 degrees; and radial and ulnar deviation to 0/15 degrees.  Right grip strength was 12#.  

The Veteran was afforded another VA examination in August 2010.  The Veteran reported current treatment was medication, bracing, and an exercise program.  The Veteran reported right wrist deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He further stated he could not pick up a coffee pot or any object that was heavier than four pounds, repeated effusions, and symptoms of inflammation included swelling and tenderness.  On examination, the examiner found loss of bone or part of a bone, noting surgery proximal row carpectomy.  The examiner further found edema, tenderness, and weakness.  Range of motion measurements were as followed: extension to 30 degrees; palmar flexion to 20 degrees; radial deviation to 5 degrees; and ulnar deviation to 10 degrees.  The examiner found there was objective evidence of pain following repetitive motion and additional limitations after three repetitions of range of motion.  The most important factor was pain and extension to 20 degrees.  The examiner found no ankylosis.  An x-ray from October 2009 revealed no acute fracture or dislocation since May 2005.  There were missing navicular, lunate bones, small densities in the navicular area secondary to prior surgery, and trauma that was worse.  There was also narrowing of carpometacarpal, intercarpal and radiocarpal joints.  There was a calcification in the soft tissues distal to the ulna, which could have been due to calcium pyrophosphate dihydrate (CPPD).  There were vascular calcifications and soft tissue swelling.  An x-ray from August 2010 revealed proximal row carpectomy with associated degenerative changes; no significant change from prior study.  The examiner confirmed the diagnosis of status post prox row carpectomy, residual fracture right carpal navicular with degenerative arthritis.  

A May 2013 private treatment record notes examination demonstrated end-stage arthritis of the wrist.  Range of motion was as followed: extension to 10 degrees; flexion to 10 degrees; limited pronation and supination; and limited ulnar and radial deviation.  Impression was end-stage arthritis of the wrist.  May 2013 x-rays done in conjunction with the May 2013 private treatment record were consistent with that diagnosis.  The Veteran's options were total wrist replacement or total wrist fusion.  

The Veteran was afforded another VA examination in November 2014.  Range of motion measurements were as followed: extension to 30 degrees, with pain at 20 degrees; palmar flexion to 15 degrees, with pain at 10 degrees; radial deviation to 5 degrees, with pain at 5 degrees; and ulnar deviation to 20 degrees, with pain at 20 degrees.  The examiner noted the Veteran was unable to perform repetitive-use testing with three repetitions.  The examiner found the Veteran had less movement than normal, weakened movement, and pain on movement.  The examiner also found the Veteran had pain and weakness that could significantly limit functional ability during flare-ups.  The Veteran had localized tenderness or pain on palpation of the joints/soft tissue; "[s]nuff box tenderness" with palpation over the right hand, tenderness with palpation over the dorsal aspect of the wrist at the radial/ulnar junction, and significant decreased range of motion.  Muscle strength was 4/5 for flexion and extension.  The examiner found the Veteran had ankylosis, noting he had extremely unfavorable, unfavorable with ulnar or radial deviation, and unfavorable in any degree of palmar flexion; noting the Veteran had significant ankylosis at the ulnar/radial joint making range of motion in all planes limited.  The examiner noted that the Veteran had progressive degenerative arthritis of the right wrist as demonstrated by his decreased range of motion in all planes.  He had increased pain requiring him to wear his brace at all times.  He demonstrated only 10 degrees of flexion and extension and limited ulnar and radial deviation.  X-rays showed end stage wrist arthritis.  His options at present were total wrist replacement or wrist fusion.  The examiner confirmed the diagnosis of fracture right carpal navicular with degenerative arthritis and right carpectomy.  

The Board finds that for the entire period on appeal, a disability rating of 70 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5125 for the Veteran's right wrist disability is warranted.  In this regard, the Board notes that in December 2014, the RO awarded the Veteran a 70 percent disability rating under Diagnostic Codes 5214-5125 based on the findings of the November 2014 VA examination.  A review of that examination report shows that the physical findings reported were essentially the same as the physical findings that were reported since the Veteran's April 2008 claim for increase.  Specifically, an April 2007 VA treatment record notes the Veteran's range of motion measurements were extension 0-20 degrees, flexion 0-5 degrees, ulnar deviation 0-20 degrees, and radial deviation 0-5 degrees.  The Board notes that the June 2008 VA examination found his range of motion was greater, with extension to 40 degrees, with pain at 35 degrees, palmar flexion to 20 degrees, with pain at 15 degrees, radial deviation to 5 degrees, with pain at 2 degrees, ulnar deviation to 25 degrees, with pain at 20 degrees, and the VA examiner noted that joint function was additionally limited after repetitive use.  However, a January 2010 VA treatment record found extension to 10 degrees, flexion to 10 degrees, and radial and ulnar deviation to 0/15 degrees.  A February 2010 VA treatment record also showed range of motion similar to the November 2014 VA examination, finding extension to 25 degrees, flexion to 15 degrees, and radial and ulnar deviation to 0/15 degrees.  Furthermore, the August 2010 VA examination report indicated extension to 30 degrees, palmar flexion to 20 degrees, radial deviation to 5 degrees, and ulnar deviation to 10 degree, with further additional limitations after three repetitions of range of motion, the most important being extension to 20 degrees.  Although the August 2010 examiner found no ankylosis, the physical findings in the August 2010 VA examination report indicate that the Veteran's functional impairment, i.e. difficulty in the act of grasping and manipulation, more nearly approximated loss of use.  Additionally, a May 2013 private treatment record found range of motion testing revealed extension to 10 degrees, flexion to 10 degrees, limited pronation and supination, limited ulnar and radial deviation, and end-stage arthritis.  Moreover, throughout the entire appeals period, the Veteran has consistently complained and examiners have found pain, weakness, tenderness, decreased strength, and limited motion.  Therefore, a 70 percent disability rating under Diagnostic Code 5214-5125 is warranted for the entire appeals period.  

The Board has considered whether a higher disability rating is warranted for the entire appeals period.  However, the Board notes that under Diagnostic Code 5125, 70 percent is the maximum rating allowable for a major hand.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his right wrist disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's right wrist disability that is not encompassed by the schedular criteria.  In this regard, the Board notes that there is no indication that the Veteran seeks emergency or inpatient treatment for his right wrist disability.  The Veteran's noted functional impairment of pain, weakness, tenderness, and limitation of motion, self-reported by the Veteran and noted on the Various VA examination reports of record is fully contemplated by the schedular criteria, and the ratings assigned herein.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

The Veteran's right wrist disability warrants a 70 percent disability rating, but no higher, for the entire appeals period; the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


